    1:17-cv-01493-JMC            Date Filed 08/02/21    Entry Number 192         Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

United States of America, ex rel              )
Tanja Adams, Kianna Curtis, Mindy             )
Roberts, Ashley Segars, and Tamara            )         Civil Action No.: 1:17-cv-01493-JMC
Williford, Relators,                          )
                                              )               ORDER AND OPINION
                                              )
                         Plaintiffs,          )
                                              )
               v.                             )
                                              )
Remain at Home Senior Care, LLC and           )
Tim Collins,                                  )
                                              )
                                              )
                         Defendants.          )
                                              )

       Before the court is the above-captioned Plaintiffs’ Motion to Compel Discovery from

Defendants Remain at Home Senior Care, LLC (“RAH”) and Tim Collins. (ECF No. 131.) For

the foregoing reasons, the court GRANTS IN PART and DENIES IN PART WITHOUT

PREJUDICE the Motion to Compel Discovery. (Id.)

                    I.       FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs Tanja Adams, Kianna Curtis, Mindy Roberts, Ashley Segars, and Tamara

Williford, all licensed nurses formerly employed by RAH, brought a qui tam lawsuit against

Collins and RAH, RAH’s owners, and other individuals and entities alleging that Defendants

engaged in illegal referral and fraudulent medical necessity practices and conspired to present these

false claims to the government to receive payment from federal health care programs, including

the Department of Labor’s (“DOL”) Division of Energy Employees Occupational Illness




                                                  1
     1:17-cv-01493-JMC        Date Filed 08/02/21       Entry Number 192       Page 2 of 17




Compensation Program (“DEEOIC”),1 in violation of the Federal False Claims Act. (ECF No. 29

at 1–2 ¶¶ 1–2, 4 ¶ 11, 8–13 ¶¶ 15–25.) Plaintiffs further asserted they each “suffered employment

retaliation because of their efforts to stop Defendants’ continued violations of the False Claims

Act, 31 U.S.C. §§ 3729–3733.” (Id. at 2 ¶ 3, 4 ¶ 11.)

        The court has since dismissed all claims without prejudice against former Defendants Brian

Carrigan, Dawn Blackwell, A.J. Frank, Dr. Peter Frank, Dr. Francis Jenkins II, FHJ PULM, LLC,

Nuclear Workers Institute of America (“NWIA”), Twilight Health, LLC, and RAH Holdings,

LLC, as well as False Claims Act conspiracy claims alleged against RAH and Collins under 31 §

3729(a)(1)(C).2 (See ECF Nos. 94, 95, and 96.) What remains are an “FCA false presentment

claim (§ 3729(a)(1)(A)) . . . against Collins and [an] FCA false presentment claim (§

3729(a)(1)(A)) and retaliation claim (§ 3730(h)) . . . against RAH.” (See ECF No. 94 at 15.)

        Plaintiffs filed the instant Motion to Compel Discovery from Defendants in January 2021.

(ECF No. 131.) The above-captioned Defendants filed a Response in Opposition to the Motion

(ECF No. 144), to which Plaintiffs filed a Reply (ECF No. 147). Plaintiffs seek to compel (1)

RAH to “provide full and complete responses to Plaintiffs’ written discovery requests;” (2) RAH

to allow Plaintiffs entry into RAH’s offices, including the file room, for inspection “and other

purposes;” and (3) RAH and Collins to “produce copies of all documents requested by Plaintiff.”

(Id. at 1.)




1
  The DOL’s authority stems from the Energy Employees Occupational Illness Compensation
Program Act (“EEOICPA”), passed by Congress in 2000 and subsequently amended under 42
U.S.C. § 7384.
2
  However, after completing several depositions, Plaintiffs have filed a pending Motion to Amend
Complaint again naming the above individuals and entities (as well as another individual and
entity) as Defendants, and re-alleging various claims the court dismissed. (ECF No. 153.)


                                                2
    1:17-cv-01493-JMC          Date Filed 08/02/21      Entry Number 192         Page 3 of 17




                                   II.     LEGAL STANDARDS

   A. Discovery Generally

       Amended Rule 26 of the Federal Rules of Civil Procedure provides that “[p]arties may

obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1). The scope of

discovery under Rule 26 is defined by whether the information sought is (1) privileged, (2)

relevant to a claim or defense, and (3) proportional to the needs of the case. E.g., Gordon v. T.G.R.

Logistics, Inc., Case No. 16-cv-00238-NDF, 2017 WL 1947537, at *2 (D. Wyo. May 10, 2017).

“While the party seeking discovery has the burden to establish its relevancy and proportionality,

the party objecting has the burden of showing the discovery should not be allowed and doing so

through ‘clarifying, explaining and supporting its objections with competent evidence.’” Wilson

v. Decibels of Or., Inc., Case No. 1:16-cv-00855-CL, 2017 WL 1943955, at *2 (D. Or. May 9,

2017) (quoting La. Pac. Corp. v. Money Mkt. 1 Institutional Inv. Dealer, 285 F.R.D. 481, 485

(N.D. Cal. 2012) (internal citations omitted)).

       A discovery request is relevant “if there is any possibility that the information sought might

be relevant to the subject matter of [the] action.” Wilson, 2017 WL 1943955, at *5 (quoting Jones

v. Commander, Kan. Army Ammunitions Plant, 147 F.R.D. 248, 250 (D. Kan. 1993)). “While

Rule 26 does not define what is deemed relevant for purposes of the rule, relevance has been

‘broadly construed to encompass any possibility that the information sought may be relevant to

the claim or defense of any party.’” Martin v. Bimbo Foods Bakeries Distribution, LLC, 313

F.R.D. 1, 5 (E.D.N.C. 2016) (quoting EEOC v. Sheffield Fin. LLC, No. 06-889, 2007 WL 1726560

(M.D.N.C. June 13, 2007)) (internal citations omitted). “Relevance is not, on its own, a high bar.”

Va. Dep’t of Corrs. v. Jordan, 921 F.3d 180, 188 (4th Cir. 2019).




                                                  3
    1:17-cv-01493-JMC            Date Filed 08/02/21     Entry Number 192        Page 4 of 17




         Rule 26 therefore also imposes the proportionality requirement, id., which “mandates

consideration    of   multiple    factors   in   determining   whether   to   allow   discovery   of

even relevant information.” Gilmore v. Jones, No. 3:18-CV-00017, 2021 WL 68684, at *3-4

(W.D. Va. Jan. 8, 2021). Such considerations include “the importance of the issues at stake in the

action, the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of discovery in resolving the issues, and whether the burden or expense

of the proposed discovery outweighs its likely benefit.” FED. R. CIV. P. 26(b)(1). “Information

within this scope of discovery need not be admissible in evidence to be discoverable.” Id.

         The scope of discovery permitted by Rule 26 is designed to provide a party with

information reasonably necessary to afford a fair opportunity to develop its case. Nat’l Union Fire

Ins. Co. of Pittsburgh, P.A. v. Murray Sheet Metal Co., Inc., 967 F.2d 980, 983 (4th Cir.

1992) (“[T]he discovery rules are given ‘a broad and liberal treatment[.]’”) (quoting Hickman v.

Taylor, 329 U.S. 495, 507 (1947)). That said, discovery is not limitless and the court has the

discretion to protect a party from “oppression” or “undue burden or expense.” FED. R. CIV. P.

26(c).

   B. Motions to Compel

         If a party fails to make a disclosure required by Rule 26, “any other party may move

to compel disclosure and for appropriate sanction” after it has “in good faith conferred or

attempted to confer with the person or party failing to make disclosure or discovery in an effort to

obtain it without court action.” FED. R. CIV. P. 37(a). Specifically, a party “may move for an order

compelling an answer, designation, production, or inspection.” FED. R. CIV. P. 37(a)(3)(B).

         “[T]he party or person resisting discovery, not the party moving to compel discovery, bears

the burden of persuasion.” Oppenheimer v. Episcopal Communicators, Inc., No. 1:19-CV-00282-




                                                   4
    1:17-cv-01493-JMC          Date Filed 08/02/21      Entry Number 192        Page 5 of 17




MR, 2020 WL 4732238, at *2 (W.D.N.C. Aug. 14, 2020); see Basf Plant Sci., LP v.

Commonwealth Sci. & Indus. Rsch. Org., No. 2:17-CV-503, 2019 WL 8108060, at *2 (E.D. Va.

July 3, 2019) (citation omitted). “Thus, once the moving party has made ‘a prima facie showing

of discoverability,’ the resisting party has the burden of showing either: (1) that the discovery

sought is not relevant within the meaning of Rule 26(b)(1); or (2) that the discovery sought ‘is of

such marginal relevance that the potential harm . . . would outweigh the ordinary presumption of

broad discovery.’” Gilmore, 2021 WL 68684, at *3-4 (quoting Eramo v. Rolling Stone LLC, 314

F.R.D. 205, 209 (W.D. Va. 2016)).

       The court has broad discretion in deciding to grant or deny a motion to compel. See,

e.g., Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir.

1995) (“This Court affords a district court substantial discretion in managing discovery and

reviews the denial or granting of a motion to compel discovery for abuse of discretion.”) (internal

citation omitted); Erdmann v. Preferred Research Inc., 852 F.2d 788, 792 (4th Cir.

1988); LaRouche v. Nat’l Broad. Co., 780 F.2d 1134, 1139 (4th Cir. 1986) (“A motion

to compel discovery is addressed to the sound discretion of the district court.”); Mach. Sols., Inc.

v. Doosan Infracore Am. Corp., No. 3:15-CV-03447-JMC, 2018 WL 573158, at *2 (D.S.C. Jan.

26, 2018).

                                         III.    ANALYSIS

       Plaintiffs seek to compel Defendants to (1) answer Interrogatories 14 and 15; (2) allow

Plaintiffs’ entry onto RAH’s property for a physical inspection of records; and (3) respond to

various Requests for Production (“RFP”). (See ECF No. 131 at 4–11.) The court examines each

of these categories of discovery requests in turn.




                                                 5
    1:17-cv-01493-JMC          Date Filed 08/02/21         Entry Number 192    Page 6 of 17




       A.      Interrogatories 14 and 15

       Interrogatories 14 and 15 ask RAH to describe the relationship between itself and two non-

parties: Twilight Health, LLC and RAH Holdings, LLC, “including but not limited to details of

any financial relationship from 2012 to present.” (ECF No. 131-1 at 9 ¶¶ 14–15.) Plaintiffs argue

that “the business structure of [RAH], including any relationship to other entities, is relevant to

discovering the extent of the fraud alleged in the Amended Complaint.” (ECF No. 131 at 4.)

Plaintiffs further explain that Twilight and RAH Holdings purportedly each share “some or all of

the same owners, managers, and employees as RAH,” and that both entities have each utilized

another entity, NWIA–which is wholly owned by RAH–“for the purpose of assisting eligible

persons in obtaining a ‘white card’ for care under the EEOICPA. (ECF No. 147 at 6; see also ECF

No. 29 at 9 ¶ 16, 12 ¶¶ 24–25.) Plaintiffs cite to Pertuis v. Front Roe Rests, Inc., 817 S.E.2d 273

(S.C. 2018), a South Carolina Supreme Court case, to insist the relationship between RAH and

these non-party entities can determine whether the use of the corporate structure’s promise of

limited liability is illegitimate. (ECF No. 147 at 5–6.)

       Defendants, on the other hand, argue that Plaintiffs’ requests fall outside the scope of the

claims at issue in the lawsuit because both Twilight and RAH Holdings were dismissed from the

instant lawsuit and no claims remain pending against them. (ECF No. 144 at 6.) Defendants assert

that RAH’s relationships with these entities do not relate “in any way” to RAH’s alleged

unnecessary or undelivered claims billed to the DOL or to RAH’s alleged kickback scheme. (Id.)

Defendants further accuse Plaintiffs of “fishing for facts to enable them to file a Second Amended

Complaint to add Twilight or RAH Holdings as additional parties” and argue that Plaintiffs

“cannot use the discovery process to uncover claims that they do not have a good faith basis to

make.” (Id. at 6–7.)




                                                 6
     1:17-cv-01493-JMC           Date Filed 08/02/21     Entry Number 192         Page 7 of 17




       Here, the court finds Plaintiffs’ interrogatory requests for information pertaining to the

relationship between RAH and entities Twilight and RAH Holdings are not relevant to the

remaining claims. The court has been unable to locate any precedent under the False Claims Act

to suggest an amalgamation of multiple entities using a “single business enterprise theory”—which

is available under state law—somehow broadens the scope of discovery for Plaintiffs in federal

court for the instant claims.3

       Moreover, Plaintiffs have not demonstrated how Twilight and RAH Holdings relate to the

remaining allegations at issue in this case. Plaintiffs allege that RAH, Twilight, and RAH Holdings

share “some or all of the same owners, managers, and employees as RAH” (ECF No. 147 at 6; see

also ECF No. 29 at 12 ¶¶ 24–25), and–like RAH–both entities rely on the same RAH-owned non-

profit organization, NWIA, for “the purpose of assisting potentially eligible persons in obtaining

a ‘white card’” and for patient referrals. However, Plaintiffs do not sufficiently explain how

knowledge of RAH’s financial relationships with Twilight and RAH Holdings would be relevant

to their claims alleging that RAH: illegally solicited the patients specified in Exhibit A of the

Amended Complaint; forged letters of medical necessity; or knowingly billed the DOL for false

or fraudulent claims. Plaintiffs likewise have not asserted these entities worked jointly with, were

involved in, or otherwise influenced RAH’s claims. These interrogatories are thus irrelevant to

the instant claims before the court.



3
  In Pertuis, the Supreme Court of South Carolina formally adopted the “single business enterprise
theory,” which describes the amalgamation of multiple entities that “have unified their business
operations and resources to achieve a common business purpose.” 817 S.E.2d at 279 (“In some
instances, . . . certain enterprises choose to conduct their business in such a way that the law should
no longer regard the various corporations as distinct entities.”). Significantly, “the single business
enterprise theory requires a showing of more than the various entities’ operations are intwined . .
. [c]ombining multiple corporate entities into a single business enterprise requires further evidence
of bad faith, abuse, fraud, wrongdoing, or injustice resulting from the blurring of the entities’ legal
distinctions.” Id. at 281; see also Walbeck v. I’On Co., LLC, 827 S.E.2d 348 (S.C. Ct. App. 2019).


                                                  7
    1:17-cv-01493-JMC         Date Filed 08/02/21       Entry Number 192         Page 8 of 17




       Additionally, the court previously dismissed RAH Holdings and Twilight, as well as a

conspiracy claim involving these entities and RAH, from this case. In its Order partially granting

Defendants’ Motion to Dismiss, the court found that Plaintiffs’ “claims against RAH are

insufficient to suggest that RAH conspired to present false claims to the government.” (ECF No.

95 at 11.) The court further explained that “[a]lthough the Amended Complaint contains sweeping

conclusory allegations against Twilight and RAH Holdings, Exhibit A does not identify a single

patient [on behalf of which] Twilight or RAH Holdings submitted claims . . . . In fact, Exhibit A

does not even reference Twilight or RAH Holdings.”4 (ECF No. 94 at 14; see also ECF Nos. 29,

29-1.) Such findings lend additional support to properly narrowing the scope of discovery to the

remaining claims in this case. Accordingly, the court DENIES Plaintiffs’ Motion to Compel

responses to Interrogatories Nos. 14 and 15.

       B.      Request to Inspect RAH Property

       The court next turns to Plaintiff’s request to inspect RAH’s offices, including the file room.

Pursuant to Federal Rule of Civil Procedure 34(a)(2), a party may serve on any other party a request

within the scope of Rule 26(b) “to permit entry onto designated land or other property possessed

or controlled by the responding party, so that the requesting party may inspect, measure, survey,

photograph, test, or sample the property or any designated object or operation on it.” A request

for inspection must “describe with reasonable particularity each item or category of items to be

inspected” and “specify a reasonable time, place, and manner for the inspection and for performing

the related acts.” FED. R. CIV. P. 34(b)(1)(A), (B). However, the “entry upon a party’s premises

may entail greater burdens and risks than mere production of documents,” therefore courts must



4
  As the court previously noted, “Exhibit A” to the Amended Complaint (ECF No. 29-1) is a chart
created by Plaintiffs that purportedly lists services RAH and NWIA provided to certain patients.
(see ECF No. 94 at 3).


                                                 8
      1:17-cv-01493-JMC       Date Filed 08/02/21       Entry Number 192        Page 9 of 17




engage in “a greater inquiry into the necessity for inspection.” Belcher v. Bassett Furniture, 588

F.2d 904, 908 (4th Cir. 1978). Accordingly, “the degree to which the proposed inspection will aid

in the search for truth must be balanced against the burdens and dangers created by the inspection.”

Id.

        Plaintiffs believe an inspection of RAH’s premises is necessary because “RAH has been

accused of widespread fraud, including but not limited to altering medical records prior to

submission to the Government” and RAH has alleged Plaintiff Ashley Segars destroyed files.

(ECF No. 131 at 10.) Plaintiffs seek to examine the physical files located in RAH’s offices,

including the file room. (ECF No. 147 at 7 n.1.) Plaintiffs point to the testimony of former RAH

owner Dawn Blackwell, who stated that RAH “retains all notes and records on paper for all white

card patients since its inception . . . [and] that these records are kept in the file room in RAH’s

offices.” (ECF No. 147 at 8; see also ECF No. 147-1 at 4:16–6:6.) Plaintiffs believe an

examination of such physical files on RAH’s premises “is expected to uncover evidence of forgery

. . . and discrepancies between the physical notes turned in by RAH’s employees for billing and

the claims which were ultimately submitted to the Government.” (ECF No. 147 at 8.)

        Defendants counter that “the physical layout of RAH’s offices or its file room is [not] at

issue.” (ECF No. 144 at 8.) Defendants further allege Plaintiffs’ request to inspect was akin to

boilerplate language, and they failed to meet their burden to (1) establish the necessity of an

inspection and (2) specify any items to be inspected with the “reasonable particularity” required

by Rule 34. (ECF No. 144 at 8; see also ECF No. 131-7.) Defendants also assert their concern

that Plaintiffs would attempt to question employees should they be allowed to enter the premises.

Id.




                                                 9
    1:17-cv-01493-JMC          Date Filed 08/02/21       Entry Number 192         Page 10 of 17




       Here, the court finds Plaintiff’s request to inspect RAH’s premises is overly broad and

disproportional to the needs of the case. It is true Plaintiffs specify the date and time (“on the 30th

day after service hereof at 11:00 am or at a time mutually agreed upon by the parties”), manner

(“inspection, copying, photographing, or any purposes related hereto”), and location of their

request (“[t]he property to be inspected is this Defendant’s offices, including the file room and any

and all contents of the file room located at 330 Research Drive, Suite 110, Athens, GA 30605”).

(See ECF No. 131-2 at 2.) Yet the request is otherwise too general and falls well short of describing

the items to be inspected with “reasonable particularity.” For instance, Plaintiffs’ initial request

for inspection and subsequent supportive briefing offer no adequate explanation for the necessity

to inspect RAH’s offices generally. Plaintiffs only specifically describe their interest in the

contents of RAH’s file room–the physical records that may highlight inconsistencies from the

billing claims and notes submitted by RAH to the Government. Plaintiffs offer no additional

specificity regarding the timeframe of interest or specific patient files or other records they seek to

compare. Further, the court observes Blackwell’s testimony reflects the requisite records may not

all be present at RAH’s offices. (See ECF No. 147-1 at 4:20–5:1 (suggesting some of the relevant

records may be stored in an offsite storage unit).)

       Plaintiffs have not addressed why an inspection of RAH’s file room is necessary to address

these allegations, nor why a standard RFP would not be sufficient. By contrast, Defendants would

likely be significantly burdened if the court granted Plaintiffs’ request to inspect RAH’s premises,

in part because RAH is presently operating its business.          Accordingly, the court DENIES

Plaintiffs’ request to inspect RAH’s premises.




                                                  10
    1:17-cv-01493-JMC        Date Filed 08/02/21      Entry Number 192        Page 11 of 17




        C.     Requests for Production of Documents

        Finally, Plaintiffs seek to compel Defendants’ responses to approximately forty-five (45)

RFPs. Plaintiffs contend they hope to uncover the extent of fraud purportedly conducted by

Defendants through Defendants’ business records as well as their communications and documents

with third parties, including parties that have since been dismissed from the case. (See ECF Nos.

29, 131, 147.) Defendants argue the disputed requests are wholly irrelevant or overbroad and

unduly burdensome on their face. (See ECF No. 144.) The court examines the following

categories of Plaintiffs’ RFPs in turn: (1) requests related to Defendants’ business practices,

including medical, employment, payment, and other records; and (2) requests related to

Defendants’ communications, financial relationships, and other records with third parties.

               (1) RFPs Related to Defendants’ Business Practices

        Plaintiffs’ RFP Nos. 5–12, 14–17, 23, 35–37, and 45–47 directed to RAH and Nos. 5–10,

13–14, and 21 directed to Collins request a variety of information encompassing employment,

financial, medical, and other records. (See ECF No. 131-3 at 7, 9–11, 12–13; ECF No. 131-4 at

7–9.)

        Specifically, Plaintiffs’ RFP Nos. 5, 7–9, and 12 directed to RAH and Nos. 5 and 7–10

directed to Collins pertain to various materials and communications, including Electronically

Stored Information, which relate to the subject matter of this litigation, communications between

Defendants, and/or communications between RAH and its shareholders. (See ECF No. 131-3 at

7, 9; ECF No. 131-4 at 7.) Regarding these specific records, Defendants do not appear to contest

the relevance of such requests so much as they contend the requests are overbroad and unduly

burdensome. The court agrees that these RFPs are overbroad, as Plaintiffs seek, inter alia, “all

reports or communications between this Defendant and its owners or shareholders since February




                                               11
    1:17-cv-01493-JMC         Date Filed 08/02/21       Entry Number 192         Page 12 of 17




3, 2012” and “[a]ll materials and communications this Defendant sent to or received from any

other individual or entity . . . regarding the subject of this litigation” (ECF No. 131-3 at 7–8)—

particularly since “the subject of this litigation” apparently extends (at least in Plaintiffs’ minds)

throughout Defendants’ business practices, as Plaintiffs believe RAH’s fraud is “vast” (see ECF

No. 147 at 3). As discussed supra, this case’s remaining claims do not support such broad swathes

of discovery. Accordingly, the court DENIES Plaintiffs’ Motion to Compel RFP Nos. 5, 7–9, and

12 directed to RAH and Nos. 5 and 7–10 directed to Collins.

       RFP No. 6 directed to RAH and No. 6 directed to Collins specifically request “[c]opies of

any and all other litigation pleadings involving [these] Defendant[s].” (See ECF No. 131-3 at 7;

ECF No. 131-4 at 7.) Defendants claim RAH provided supplemental responses to this RFP and it

should “no longer be in dispute.” (ECF No. 144 at 2.) However, it appears Defendants dispute

the request towards Collins, asserting “there is a fundamental disagreement between the parties

regarding the scope of what is at issue in this litigation.” (Id.) The court GRANTS the Motion to

Compel RFP No. 6 directed to RAH, and RFP No. 6 directed to Collins, to the extent Defendants

have not already produced these pleadings.

       Plaintiffs’ RFP Nos. 10–11, 14–17, 23, 35–36, and 45–47 directed to RAH and Nos. 13

and 21 directed to Collins include requests for medical records, documents, and materials, and

additional records relating to RAH’s organizational structure, financial and payment records, and

employee information, including incentive payments made to employees. (ECF No. 131-3 at 8–

13; ECF No. 131-4 at 8–9.) Plaintiffs allege the requested documents are relevant to addressing

the specific claims asserted in Plaintiffs’ Amended Complaint, discovering the extent of

Defendants’ alleged fraud and enrichment from the fraudulent scheme, and identifying potential

witnesses for their case. (ECF No. 131 at 6–11.) Defendants generally counter that a majority of




                                                 12
    1:17-cv-01493-JMC         Date Filed 08/02/21       Entry Number 192        Page 13 of 17




Plaintiffs’ requests are “wholly irrelevant” to Plaintiffs’ claims that Defendants defrauded the

government. (See ECF No. 144 at 10–13, 15–16.) Defendants also assert arguments specific to

certain of Plaintiffs’ RFPs, which are further detailed below.

       The court generally views Plaintiffs’ RFP Nos. 10–11, 17, 23, 35–36, and 45–46 directed

to RAH and No. 21 directed to Collins as relevant to Plaintiffs’ allegations that Defendants violated

the False Claims Act, as they broadly concern issues surrounding Defendants’ organizational

structure, financial and payment records, and employee information. However, the undefined

temporal and subject-matter scope of many of these requests are overbroad. Thus, the court

GRANTS IN PART Plaintiffs’ Motion to Compel RFP Nos. 10–11, 17, 23, 35–36, and 45–46

directed to RAH and No. 21 directed to Collins. The court limits the scope of such documents to

the time period in which Plaintiffs were employed with RAH–from approximately May 2014 to

March 2018–and to the allegations pertaining to the specific patients identified in Plaintiffs’

Amended Complaint. (ECF No. 29 at 5–8 ¶ 13(a)–13(e); see ECF No. 29-1.) See also U.S. ex rel.

McCartor v. Rolls-Royce Corp., No. 08-00133, 2013 WL 5348536, at *7 (S.D. Ind. Sept. 24, 2013)

(explaining that discovery should “hew closely to matters specifically described in the complaint

lest discovery, because of its burden and expense, become the centerpiece of litigation strategy”).

       Next, in Defendants’ response to RFP Nos. 14–16 directed to RAH, which requests any

documents and records pertaining to incentive payments made by RAH, Defendants argue that

while RAH has committed to producing “responsive non-privileged documents . . . reflecting or

discussing non-employee payments,” payments to RAH employees “are exempt from the Anti-

Kickback Statute pursuant to 42 U.S.C. § 1320(a)–7(b)(3)(B).” (ECF No. 144 at 10.) Yet the

court disagrees with Defendants’ assertion that all payments to employees are totally exempt from

the Anti-Kickback Statute. The Anti-Kickback Statute’s exemption does not cover any and all




                                                 13
    1:17-cv-01493-JMC         Date Filed 08/02/21       Entry Number 192        Page 14 of 17




such payments; it simply exempts payments to employees for “the provision of covered items or

services.” 42 U.S.C. § 1320(b)(3)(B) (emphasis added). Further, “the fact finder may infer that

payments were intended to be kickbacks based on evidence that the recipient was grossly overpaid

for any legitimate services he provided.” See United States v. Berkeley Heartlab, Inc., No. 14-

00230, 2017 WL 3671562, at *3 (D.S.C. Aug. 22, 2017). The subject matter of these RFPs, when

taken together with other evidence, may shed light on the relationship between RAH and patients

in relation to the allegedly fraudulent scheme. Yet, as discussed above, the court finds it necessary

to narrow the scope of these requests. The court hereby GRANTS IN PART Plaintiffs’ Motion to

Compel RFP Nos. 14–16 directed to RAH. The court limits the scope of the records to the period

of time when Plaintiffs were employed with RAH–from approximately May 2014 to March 2018–

and to the allegations pertaining to the specific patients identified in Plaintiffs’ Amended

Complaint. (ECF No. 29 at 5–8 ¶ 13(a)–13(e); see ECF No. 29-1.)

       Further, in opposing RFP No. 35 directed to RAH and No. 13 directed to Collins, which

requests certain financial information (including tax returns and profit and loss statements),

Defendants allege that “a litigant is not entitled to discovery of sensitive financial information,

including tax returns, until the court has ruled that the litigant is entitled to punitive damages.”

(ECF No. 144 at 15 (citing Moore v. DAN Holdings, Inc., No. 12-00503, 2013 WL 1833557, at

*14 (M.D.N.C. Apr. 30, 2013)).) However, the court finds these records are relevant. Unlike in

Moore, Plaintiffs do not allege they seek the requested records to determine “punitive damages”;

instead, Plaintiffs intend to uncover to what extent Defendants monetarily benefited from the

alleged fraudulent scheme. See Schaefer v. Fam. Med. Centers of S.C., LLC, No. 3:18-CV-02775-

MBS, 2019 WL 5893632, at *8 (D.S.C. Aug. 5, 2019) (granting an RFP for state and federal tax

returns in a case alleging violations of the False Claims Act, finding the RFP was “relevant to




                                                 14
    1:17-cv-01493-JMC         Date Filed 08/02/21       Entry Number 192         Page 15 of 17




Plaintiff’s theory of fraud,” observing Defendants were only required to produce such documents

“within their possession, custody, or control,” and noting a previously entered “confidentiality

order should resolve any concern[s]” regarding privacy and confidentiality). Accordingly, the

court believes that Plaintiffs can explore this issue through relevant discovery and hereby

GRANTS IN PART Plaintiffs’ Motion to Compel RFP No. 35 directed to RAH and No. 13

directed to Collins. For the reasons set forth above, the court limits the scope of the records to the

period of time covering 2014 through 2018.

       In response to Plaintiffs’ RFP No. 47 directed to RAH, RAH asserts it “already produced

all policies in its possession, custody, and control.” (ECF No. 144 at 13.) Plaintiffs have not

specifically responded to this assertion, nor voiced any suspicions that RAH is withholding such

information. The court thus DENIES Plaintiffs’ Motion to Compel RFP No. 47 directed to RAH.

       Finally, Plaintiffs’ RFP No. 37 directed to RAH and No. 14 directed to Collins request “all

records of any property leased or owned by Defendant.” (See ECF No. 131-3 at 12; ECF No. 131-

4 at 8.) Plaintiffs allege the office space Defendants provided is “relevant to determining the value

provided to these physicians in exchange for referrals.” (ECF No. 147 at 12.) Yet, the court agrees

with Defendants that the requests for records involving Defendants’ property have no bearing to

Plaintiffs’ allegations that Defendants knowingly presented false claims for payment to federal

healthcare programs, and RAH purportedly paid kickbacks to patients. Accordingly, the court

DENIES Plaintiffs’ Motion to Compel RFP No. 37 directed to RAH and No. 14 directed to

Collins.




                                                 15
    1:17-cv-01493-JMC           Date Filed 08/02/21        Entry Number 192        Page 16 of 17




                (2)     RFPs Related to Defendants’ Third-Party Relationships

        Plaintiffs’ RFP Nos. 18–21, 39,5 50–54, 56, 58–60 and 62 directed to RAH and Nos. 12

and 22 directed to Collins specifically request records relating to Defendants’ relationships and

communications with third-party individuals and entities, some of which were originally named in

Plaintiffs’ Amended Complaint. (See ECF No. 131-3 at 10–11, 14–15; ECF No. 131-4 at 8–9.)

Plaintiffs seek to compel records pertaining to the financial relationships, communications, and

agreements among Defendants and various health providers, including Twilight, RAH Holdings,

and NWIA, as well as doctors, other home EEOICPA home health care providers, and individuals

related to the purported fraudulent scheme. (Id.) Plaintiffs assert their requests are relevant to

exploring the depth of the “comprehensive fraud scheme” alleged in their Amended Complaint.

(ECF Nos. 29, 131 at 7–11.) In opposition, Defendants contend the requested records are “wholly

irrelevant” because they have no bearing on the allegations alleged in the Amended Complaint or

that Plaintiffs have not made specific allegations of fraudulent conduct pertaining to named or

unnamed third parties. (See ECF No. 144 at 11–13.) Further, Defendants assert they have

produced records–specifically those concerning letters of medical necessity–relevant to certain of

the patients identified in Plaintiffs’ specific claims. (Id. at 14; id. at n.3.)

        Here, the above-mentioned RFPs, as written, are not relevant to Plaintiffs’ remaining

presentment and retaliation claims. Similar to the interrogatories examined above, these RFPs fall

outside the scope of claims that survived Defendants’ Motion to Dismiss. (See ECF No. 94–96.)

For example, the financial relationship between NWIA and RAH, including any payments for

patient referrals, is simply not relevant to the remaining claims before the court. Nor is the request




5
  It appears Plaintiffs mistakenly referred to RFP No. 39 as No. 38 in their Motion to Compel.
(ECF No. 144 at 13.)


                                                    16
    1:17-cv-01493-JMC         Date Filed 08/02/21      Entry Number 192        Page 17 of 17




for “any and all documents relating to real and personal property owned by [Collins] and [non-

parties] Dawn Blackwell, Brian Carrigan, Dr. Francis Jenkins, II, Dr. Peter Franks, or A.J. Franks.”

(ECF No. 131-4 at 9.) The court thereby DENIES Plaintiffs’ Motion to Compel RFP Nos. 18–21,

39, 50–54, 56, 58–60 and 62 directed to RAH and Nos. 12 and 22 directed to Collins.

                                       IV.     CONCLUSION

       After careful consideration, the court GRANTS IN PART and DENIES IN PART

WITHOUT PREJUDICE Plaintiffs’ Motion to Compel Discovery as set forth above. (ECF No.

131.) The court notes that the parties shall continue to comply with the court’s previously-entered

Confidentiality Order. (ECF No. 132.)

       IT IS SO ORDERED.




                                                     United States District Judge
August 2, 2021
Columbia, South Carolina




                                                17
